UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1487



BIDZIRK, LLC,

                                              Plaintiff - Appellant,

          and


DANIEL G. SCHMIDT, III; JILL PATTERSON,

                                                         Plaintiffs,

          versus


PHILLIP J. SMITH,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cv-00109-HMH-WM)


Submitted:   February 12, 2007              Decided:   March 6, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Morgan Elwell, Greenville, South Carolina, for Appellant.
Phillip J. Smith, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            BidZirk, LLC, Daniel G. Schmidt, III, and Jill Patterson

filed a complaint in federal district court alleging Phillip J.

Smith’s articles on his internet web log violated the Federal

Trademark     Dilution       Act       and    state       law.         BidZirk    moved     for

preliminary injunctive relief pursuant to 15 U.S.C. § 1116(a)

(2000).     Adopting        the    magistrate            judge’s   recommendation,          the

district    court      denied      a    preliminary         injunction,          and   BidZirk

appealed.

            We review the grant or denial of a preliminary injunction

for abuse of discretion, “recognizing that preliminary injunctions

are extraordinary remedies involving the exercise of very far-

reaching    power      to   be     granted        only     sparingly      and     in   limited

circumstances.”        MicroStrategy Inc. v. Motorola, Inc., 245 F.3d

335, 339 (4th Cir. 2001).              A district court abuses its discretion

when it applies an incorrect preliminary injunction standard, rests

its decision on a clearly erroneous finding of material fact, or

misapprehends       the     law    with      respect       to    underlying       issues     in

litigation.      Quince Orchard Valley Citizens Ass’n, Inc. v. Hodel,

872 F.2d 75, 78 (4th Cir. 1989).

            In   determining           whether       a    preliminary       injunction       is

appropriate, we consider four factors:                           (1) the likelihood of

irreparable harm to the plaintiff if the preliminary injunction is

denied;    (2)   the      likelihood         of   harm     to    the    defendant      if   the


                                             - 2 -
requested relief is granted; (3) the likelihood the plaintiff will

succeed on the merits; and (4) the public interest.              Rum Creek Coal

Sales, Inc. v. Caperton, 926 F.2d 353, 359 (4th Cir. 1991).               “[T]he

balance of harm evaluation should precede the determination of the

degree by which the plaintiff must establish the likelihood of

success on his part.”         Direx Israel, Ltd. v. Breakthrough Med.

Corp., 952 F.2d 802, 813 (4th Cir. 1991).

              If, after balancing the irreparable harm to the plaintiff

against the irreparable harm to the defendant, the balance tips

“decidedly” in the favor of the plaintiff, a preliminary injunction

would be appropriate if the plaintiff “raised questions going to

the merits so serious, substantial, difficult and doubtful, as to

make them fair ground for litigation and thus for more deliberate

investigation.”        Id. at 812-13.    If the balance tips away from the

plaintiff toward equivalency, the plaintiff must demonstrate its

entitlement to a preliminary injunction with “a very clear and

strong case,” because “if there is doubt as to the probability of

plaintiff’s     ultimate    success     on    the   merits,    the   preliminary

injunction must be denied.”        Id. at 813.

                  In light of these principles, we find no abuse of

discretion and we affirm the district court’s order denying a

preliminary injunction. We dispense with oral argument because the

facts   and    legal    contentions     are   adequately      presented   in   the




                                      - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -